The Chancellor.
The first question is whether the release by the widow of the testator of all the provisions made for her in the will of her husband accelerated the time for the distribution of the principal of the trust estate, without waiting for the death of the widow. If the whole income of the trust estate were payable to the testator’s widow for life, the extinguishment of her interest, by a release thereof to the trustees, would accelerate the distribution of the estate among those entitled to it at her death. 40 Cyc. 1992; Slocum v. Hagaman, 176 Ill. 533, 52 N. E. 332; Trustees of Church Home v. Morris, 99 Ky. 317, 36 S. W. 2; In re Schulz’s Estate, 113 Mich. 592, 71 N. W. 1079; Estate of James M. Vance, 141 Pa. St. 201, 21 Atl. 643, 12 L. R. A. 227, 23 Am. St. Rep. 267; Sherman v. Baker, 20 R. I. 446, 40 Atl. 11, 40 L. R. A. 717; Coover’s Appeal, 74 Pa. St. 143.
But Mary S. Burr and Clara A. Burr during the life of the *185testator’s widow, or until their marriage, were each given a right to occupy the homestead, and also receive support and maintenance from the estate. The acceleration of the time for a distribution of the estate, caused by the release of the widow, cannot affect the rights of the two daughters. It would be unreasonable to concede to a life tenant a power thus to change the rights of such • other beneficiaries by releasing her own rights. She can do as she pleases with her own, and can by her act of releasing hasten the division of the estate, provided such earlier distribution does not affect the rights of others. Here the release of the widow did not affect the rights of the two unmarried daughters, Mary and Clara. What were their rights? Not only to occupy the homestead, with or without the widow of the testator, but also to support and maintenance from the estate of the testator during the life of the widow. Since the release by the widow of her interest, and the death of the testator’s daughter, Clara, the only unmarried daughter now so entitled is Mary S. Burr.
It is claimed by some of the defendants that the right of the widow and daughters to support and maintenance was made dependent on their continued occupation of the homestead, and that when either of them removed therefrom their right to support ceased. But such is not a fair interpretation of the will. The- testator gave them, and each of them, a right to occupy the homestead, but did not make such occupation a condition upon which their right to receive support depended. In any event, by re-occupying the homestead, Mary S. Burr could avoid the effect of the condition, and this would be a reason against an acceleration of distribution at this time, or during the life of the widow of the testator, or until the marriage of Mary S. Burr.' The conclusion, then, is that the principal of the trust is not now distributable, and that Mary S. Burr, during the life of the testator’s widow, or until marriage, is entitled to maintenance and support from the income of the trust estate.
The trustees ask for instructions as to the disposition of income. It appears from the bill that during the year 1911, the income from the trust estate was $2,056.04, and that during *186that year the trustees paid to Mary S. Burr $1,719.14, showing a balance of income for that period of $336.90. Further, that since the renunciation of the widow, they had paid to Mary S. Burr “practically all the income received by them from the trust estate in their hands,” and that at the time of the filing of the bill on September 24, 1912, there was in the hands of the trustees $580.30 of unexpended income. There is no averment, either in the bill or in any uf the answers, that the whole net income of the trust estate is more than sufficient for the maintenance and support of Mary S. Burr. The simple allegation in the bill as to the amount of unexpended income in the hands of the trustee does not show this. It is difficult, therefore, to instruct the trustees as to the disposition of the income, beyond stating general principles, and declaring that the will does not necessarily give to Mary S. Burr the whole of the income, but maintenance and support therefrom for herself. Where income is given for maintenance and support, the beneficiary is only entitled to what is reasonably necessary for that purpose. Speaking generally, it is for the trustees to decide what is a proper and sufficient ston for maintenance and support, according to the condition in life of the beneficiary, subject to control in case of an abuse of a wise discretion. Loring’s Trustees’ Handbook (3d Ed.) pp. 80, 81; Collins v. Serverson, 2 Del. Ch. 324.
It is further claimed by the solicitor for Mary S. Burr that the source from which her support and maintenance is to be derived is not limited to the income of the trust estate, and that resort may be made to the corpus of the estate if it should become necessary. But this question is not now decided, for the obvious reason that, as above stated, there is no allegation that the income is insufficient for the support and maintenance of Mary S. Burr.
Inasmuch as the principal of the trust estate is not now distributable, it seems unnecessary and unwise to express an opinion as to distribution, though some questions in connection therewith were discussed by some of the counsel. When the distribution is to be made other persons may be interested than those now in existence, and they should, perhaps, be heard.
*187Whether the trustees may now sell the homestead was also discussed, though there is in the bill no prayer for instructions on this subject. But as herein indicated, as Mary S. Burr still has a right to occupy the homestead it could not be sold, at least, during the life of the widow, unless Mary S. Burr consents, or marries.
A decree will be entered instructing the trustees in accordance with this opinion.